DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close" in claim 24 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “close” describes the location of the first rib relative to the edge of the bottom disc; however, what one may consider to be “close” another may not.
Claims 25-43 are rejected for depending from indefinite claim 24.  
Claim 29 is rejected as being indefinite because it is unclear what is required by the limitation that “an opening of an end, close to the bottom disc, of each of the first grooves, is smaller than an opening, away from the bottom disc, of each of the first grooves”.  In particular, each of the first grooves disclosed in the specification and drawings has just one opening and is formed within the bottom disc; .  
The term "close" in claim 29 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “close” describes the location at which the opening of each of the first grooves must be smaller than the opening at a location of the each of the first grooves away from the bottom disc; however, what one may consider to be “close” another may not.
Claims 30-31 are rejected for depending from indefinite claim 24.  
The term "close" in claim 30 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “close” describes the location of the second wall relative to the upper surface; however, what one may consider to be “close” another may not.
Claim 31 is rejected for depending from indefinite claim 24.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 24-32 and 38-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preston (US 2,159,400).
Regarding claim 24, Preston teaches an atomizing disc (fig. 4), comprising: a bottom disc (37), an upper surface of the bottom disc being provided with a liquid inlet space (38); and a plurality of ribs (36), the plurality of ribs being disposed on the upper surface of the bottom disc and being spaced apart in a circumferential direction of the bottom disc (p. 2, ln. 69-72; figs. 1, 4), a centrifugal flow passage (35) in communication with the liquid inlet space being defined between two adjacent ribs and the bottom disc (fig. 4), and an end, close to an edge of the bottom disc, of each of the plurality of ribs being provided with a first groove (39) penetrating a side portion of the each of the plurality of ribs (fig. 4) so as to cut fluid flowing through the centrifugal flow passage.
Regarding claim 25, Preston teaches the atomizing disc described regarding claim 24,  and wherein each of the plurality of ribs is of an arc shape (fig. 1, 4 - each rib curves upwardly), the atomizing disc comprises a plurality of first grooves (fig. 4), and each of the plurality of first grooves penetrates a side, away from a center of curvature of a rib corresponding to the each of the plurality of first grooves, of a corresponding rib in the plurality of ribs (fig. 4 - each of the grooves is formed in a side of the rib away from the center of curvature of that rib).
claim 26, Preston teaches the atomizing disc described regarding claim 25, and wherein each of the plurality of first grooves is arranged obliquely with respect to the bottom disc (p. 2, ln. 37-38; fig. 1, 4 - the grooves have “gradually increasing width and height”; therefore, each groove will extend into the bottom disc to a greater degree), and each of the plurality of first grooves gradually extends away from the bottom disc in a direction from a side of the first groove away from the center of curvature of the corresponding rib (fig. 4 - the bottom side of disc 37) to a side of the first groove close to the center of curvature of the rib (p. 2, ln. 37-38; fig. 4 - the upper side of disc 37; further, the grooves 35 extend in the upward direction).
Regarding claim 27, Preston teaches the atomizing disc described regarding claim 24, and wherein each of the plurality of ribs is linear (fig. 1, 4 - each rib extends linearly in the radial direction).
Regarding claim 28, Preston teaches the atomizing disc described regarding claim 27, and wherein the first groove is arranged obliquely with respect to the bottom disc (p. 2, ln. 37-38; fig. 1, 4 - the grooves have “gradually increasing width and height”; therefore, each groove will extend into the bottom disc to a greater degree).
Regarding claim 29 as best understood, Preston teaches the atomizing disc described regarding claim 24, and wherein an opening of an end, close to the bottom disc, of each of first grooves, is smaller than an opening, away from the bottom disc, of the each of the first grooves (fig. 4 - the openings of each of the first grooves becomes larger in the outward direction, consistent with the interpretation of this limitation described in the 112b rejection above).
Regarding claim 30, Preston teaches the atomizing disc described regarding claim 29, and wherein each of the first grooves comprises a first wall and a second wall opposite to each other (fig. 4 - the first wall is interpreted to be the bottom portion of the wall of groove 39, and the second wall to be the 
Regarding claim 31, Preston teaches the atomizing disc described regarding claim 30, wherein the first wall and the second wall are both arc-shaped walls (fig. 4).
Regarding claim 32, Preston teaches the atomizing disc described regarding claim 24, wherein each of the first grooves on the plurality of ribs penetrates two opposite sides of a corresponding rib in the plurality of ribs (fig. 4 - each groove extends completely across the corresponding rib).
Regarding claim 38, Preston teaches the atomizing disc described regarding claim 24, and wherein each of the plurality of ribs is of arc-shape or linear (figs. 1, 4), one end of the each of the plurality of ribs is located at the liquid inlet space (p. 2, ln. 69-72), and the other end of the each of the plurality of ribs is located at the edge of the bottom disc (fig. 4).
Regarding claim 39, Preston teaches the atomizing disc described regarding claim 24, and wherein the first groove is a strip groove (fig. 1), and an extending direction of the first groove is inclined to the upper surface of the bottom disc (fig. 4).
Regarding claim 40, Preston teaches the atomizing disc described regarding claim 39, and wherein each of the plurality of ribs comprises a first side wall and a second side wall opposite to each other, one end of the first groove extends to the first side wall, and the other end of the first groove extends to the second side wall (fig. 4 - each groove extends completely across the corresponding rib), a notch of the first groove being disposed away from the liquid inlet space (fig. 4 - the first groove opens outwardly, away from the liquid inlet space 38).
claim 41, Preston teaches the atomizing disc described regarding claim 39, and wherein an opening of the first groove is gradually increased in a direction away from the upper surface of the bottom disc (fig. 4 - the width of the opening of the first groove is narrowest at the upper surface of the bottom disc).
Regarding claim 42, Preston teaches an atomizing device (fig. 1), comprising: the atomizing disc described regarding claim 24; and a driving motor (24), a motor shaft (27) of the driving motor cooperating with the atomizing disc to drive the atomizing disc to rotate (p. 2, ln. 54-56; fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Preston in view of Bowen (US 2,003,575).
Regarding claim 37, Preston discloses the atomizing disc described regarding claim 24.  Preston does not disclose the atomizing disc further comprises a cover body, the cover body cooperating with the bottom disc to cover a plurality of centrifugal flow passages, the cover body being provided with a liquid inlet port facing the liquid inlet space.
Bowen teaches an atomizing disc (fig. 1; p. 1, ln. 1-5) comprising a bottom disc (10) provided with a liquid inlet space (12), a plurality of ribs (13), a centrifugal flow passage defined between two adjacent ribs and the bottom disc (fig. 1), and a cover body (16); the cover body cooperating with the 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the atomizing disc of Preston to further include a cover body, the cover body cooperating with the bottom disc to cover a plurality of centrifugal flow passages, the cover body being provided with a liquid inlet port facing the liquid inlet space, as taught by Bowen, since such a cover was known to confine the fluid to general radial movement (Bowen - p. 1, ln. 8-9).  
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Preston in view of Bei et al. (US 2017/0152843).
Regarding claim 43, Preston discloses the atomizing device described regarding claim 42.  Preston does not disclose an unmanned aerial vehicle, comprising the atomizing device.
Bei teaches an unmanned aerial vehicle (700) comprising an atomizing device (720, see fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the atomizing device of Preston by mounting it to an unmanned aerial vehicle, as taught by Bei, since this was known to provide a robotic and mobile platform for a spraying device to access otherwise difficult locations.  
Allowable Subject Matter
Claims 33-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mitchell et al. (US2015/0079255), Bazergui et al. (US 5,226,605), Bentley et al. (US 2015/0102127), and Ingram (US 2,850,322) all teach atomizing discs comprising elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like







/CODY J LIEUWEN/Primary Examiner, Art Unit 3752